Merrick, J.
In relation to the principles of law upon which the questions presented to our consideration in the report depend, there is no difference of opinion or controversy between the parties They all very properly concede that their respective rights depend upon such a construction of the provisions of the will as shall most completely effectuate the intention of the testator ; and that this intention is to be collected, according to the familiar and established rule in reference to such instruments, by giving, as far as may be, full effect to each and every part of it. 4 Kent Com. (6th ed.) 534.
Some of the provisions of the will are very inartificially and obscurely expressed. But, upon examination of the whole of it, no serious or substantial difficulty is found, or has been suggested, in relation to the disposition of the estate of the testator, except as to the several promissory notes held at the time of his decease, which had been given to him by his son-in-law Henry A. Kelley, and as to the note of $16,864.32, given to him by his son-in-law William S. French. It is contended in their behalf that, by the terms and provisions of the will, the payment of these notes is not to be enforced or required, but that all of them ought to be cancelled and given, up to the makers. This claim is founded, so far as Mr. Kelley has an interest in it, upon the direction of the testator in the 10th article of the will, that all the notes given to him by any of his sons, sons-in-law or daughters shall be deducted from and out of the respective shares of his estate which the trustees appointed by him are ordered to set apart and hold for the benefit of his children and grandchildren. This provision is also relied upon by Mr. French and his children in support of their claim; but they contend that it is also sustained by the provision of the first article in the will, which requires the trustees to pay over in equal shares to the four grandchildren, children of the testator’s deceased daughter Rebecca S. French, who was the wife of said William, the income of the one-seventh part of the estate after deducting therefrom the said note of their father for said sum of $16,864.32.
If these provisions stood alone, and were in no respect *34affected, controlled or modified by other parts of the will, an implication might arise, which would sustain the claims asserted by Kelley and. by French, and entitle them to insist upon a surrender of their notes.. But there are other provisions in it which have an obvious and direct bearing upon the question, in view of which it becomes apparent that the testator intended by these directions, though his purpose might have been indicated in terms more direct and explicit, to specify and declare what should, in part, constitute the respective funds, the income of which should in the one case be paid by his trustees to his grandchildren, and in the other to his daughter Mrs. Kelley; namely, that the said note of their father for $16,864.32 should constitute a portion of the seventh part of the testator’s estate, the income of which was to be appropriated and applied for the benefit of the children of his daughter Rebecca; and that the several notes of Mr. Kelley should in like manner constitute a portion of another seventh part of the estate, the income of which should be paid over to his daughter Anna B. Kelley, to her sole and separate use, and not subject to the debts or engagements of her husband. The property held in pledge or mortgaged as security for the payment of these notes must, when they are thus set apart and appropriated, be retained by the trustees for the same purposes for which it was held by the testator.
This conclusion is a necessary result from giving effect to all the provisions of the will, which upon examination are found to be for the benefit of his own family. The testator first gives, devises and bequeaths all his estate, real, personal and mixed, in whose hands soever it may be found, and whereof he may die seised and possessed or entitled unto, to Israel Whitney, Thaddeus Nichols and Henry A. Kelley, to be by them held in trust for purposes afterwards clearly and distinctly expressed, and all of which are solely for the benefit of his own children and grandchildren and their respective heirs. He gives nothing, and evidently intends to give nothing, to his sons-in-law. This is apparent, not only from the absence of any language importing a gift to them, but from the consideration that all his bequests *35to his daughters and to his female grandchildren are directly to them and to their own sole use, free from the interference and control of their respective husbands, and not subject to any of their debts or engagements. In the 10th article of the will, he expressly declares and orders that all the promissory notes given to him by any of his sons, sons-in-law or daughters, shall be deemed, taken and reckoned as part and parcel of his estate. All these notes, therefore, must pass to the trustees under the devise and bequest to them of all his estate, to be retained by them subject to the trust created, and for the purpose of its due execution. This shows very clearly that the aforementioned notes of Kelley and French are not to be cancelled or surrendered to them, but are to be considered, in its final settlement and distribution, as component parts of the testator’s estate. And having first devised all his estate, including these notes, to Whitney, Nichols and Kelley, in trust, he explains and declares what the trust, created by his will, and the object and purposes of it, and the manner in which it shall be executed, are, by directing the trustees to divide the whole estate, thus defined, into seven equal parts, and then to set apart and thereafter hold each one of said seven parts as a separate and distinct estate or fund, and to pay the interest, rents, income and profits of one of said several seventh parts, to each of his sons and daughters, and to the children of his deceased daughter Rebecca S. French, and to the children of his deceased daughter Erneline Hastings. The whole of the estate is therefore absolutely disposed of for the benefit of his children and grandchildren, who are particularly and specifically named as the sole parties who are to derive any beneficial interest under the will.
But each one of these several parcels or seventh parts of the testator’s estate is made subject to certain deductions and regulations ; and it is only the interest, income and profits which shall be derived by the trustees from each of said seventh parts so set apart and appropriated as a particular fund or estate, after the proper deductions and regulations shall have been made and applied, that is to be paid to the several cestuis que trust Thus it iq expressly ordered that the notes given to the testator *36by his sons Benjamin and Rowland shall be given up and delivered over to them; and that the trustees shall hold and pay over to them only the income to be acquired from the residue of the one seventh part of the whole estate which shall remain after those deductions shall have been made. In like manner, the notes of Mrs. Kelley, Mrs. Baxter and Mrs. Nevens are to be deducted out of the seventh part of the estate bequeathed for the benefit of each of them to the trustees, and to be set apart for their use, that they may have the enjoyment of the income to be derived from it, since it is apparent from the terms of their several notes that the moneys for which they were given were advancements to them by their father, and are therefore to be reckoned as a part of his estate only for the purpose of making a just and equal division among all his children, by first ascertaining the aggregate which is to be divided into separate shares. This is true also of the note of Mr. Hastings, and therefore his note is to be deducted from the seventh part of the estate, the income of which is to be paid to the children of his wife Emeline Hastings, one of the deceased daughters of the testator. In all these cases the necessity, as well as the propriety, of making these deductions from the several seventh parts of the estate to be set apart and held by the trustees for the benefit of the cestuis que trust, is plain and manifest; for as they are to receive only the income, it would be wholly superfluous to pay as interest the sums which they would be entitled to receive immediately back again as their own, as a part of the income of the fund held solely for their own individual use and enjoyment.
Mrs. Kelley gave only one note to the testator, and that for money received of him merely as an advancement out of his estate. The reason for deducting the amount of it from the share to be set apart for her use is therefore obvious. But this reason is wholly inapplicable to the notes of her husband which were given for value, and constituted a valid debt due from him. As these notes are expressly recognized by the testator as a part of his estate, of which a division is to be made, and as they are not, as in the case of the notes of his sons *37Benjamin and Rowland, ordered to be given up to the maker, nor in any other way specifically disposed of, it is apparent that, as applicable to them, by the general direction in the 10th article of the will that the notes of his sons, sons-in-law and daughters shall be deducted out of the respective shares to be set apart and held by his trustees for the benefit of his several sons and daughters., the testator must have intended that these notes of her husband should be deducted and withdrawn from the shares of others in the estate, and so appropriated by the trustees as to constitute a portion of that seventh part of it which they were to hold for the special, sole and exclusive use of Mrs. Kelley. The same considerations lead to a like result in the case of Mr. French, showing that his note for $16,864.32 is to constitute a portion of that particular seventh part of the estate which is bequeathed to the trustees for the benefit of the children by his wife Rebecca S. French, another of the deceased daughters of the testator. This conclusion is strengthened by the circumstance that, although this note in its terms is not payable with interest, the testator directs that it shall bear interest after his decease ; a result which could be the consequence only of a de« mand for its payment, thus evincing a clear intention that the note should not be given up to the maker, but be retained as a valid and continuing obligation against him. It has indeed been urged in behalf of Mr. French, that as he had given two notes to the testator, and as the direction respecting the deduction from the share to be set apart for the benefit of the children of Mrs. French is carefully limited to one of the notes, such a discrimination indicates an intention that this should be can-celled and annulled, and that payment should be required only of the other. But the reasons for this discrimination are obvious. Fifty shares in the capital stock of the Providence Tool Company were held as collateral security for the payment of the smaller note, which might therefore well be deemed good for its nominal value, and available to that extent in the final settlement of the estate; but the other being unsecured, it was intended that any loss which should result from the inability of the maker to pay it should be sustained by *38his children, rather than by the other members of the testator’s family.
There is another consideration leading to the same conclusion as to the intention of the testator in reference to these notes of his sons-in-law, French and Kelley. In the 10th article of the will the testator declares that all his directions concerning the disposition of his estate are given for the purpose of doing exact justice and producing perfect equality. This must have reference exclusively to his children and grandchildren ; for he makes no provision in favor of any one else. And this his declared purpose, the object and design of all his orders and directions, would be utterly defeated by acceding to the claims of French and Kelley. From the statements in the report as to the aggre gate of the testator’s estate, it appears that one seventh part of it is nearly forty-five thousand dollars. Assuming this to be correct, and it is sufficiently near exact accuracy for the purpose of illustration, it would follow that if the notes of her husband, amounting to about thirty-seven thousand dollars, are to be deducted from her share, Mrs. Kelley will be entitled to the income of a fund little more than a sixth part of the shares which for a like purpose are to be set apart for her brothers and sisters. The same is true also as to the share of the children of Mrs. French, except only that the inequality to be produced by the deduction proposed by their father would be less extreme and severe. Such results are not in accordance with the declared purpose of doing exact justice and of producing perfect equality in the distribution of his estate among his children, and cannot therefore have been intended by the testator.
It has been suggested that there are expressions in the 10th article of the will which indicate an intention that the note of Mrs. French should not be considered for any purpose whatever in the settlement of the estate, but should be cancelled and given up as entirely worthless. As all the parties in interest now consent and desire that it should so be disposed of, there can be no objection to the entry of a decree to that effect, without considering whether the suggestion, upon a fair exposition of the expressions referred to, could be sustained.
*39A question has been made as to the time in reference to which the division of the estate by the trustees should be predicated, and to which interest on the notes of the sons, daughters and sons-in-law, bearing interest, should be computed. This must obviously be the day of the death of the testator; for as some of the notes are payable with interest, and others are not, the adoption of any other date for this purpose would tend to produce some'inequality among the cestuis que trust, a result which the testator sedulously sought in all things to avoid.
There are limitations of the separate shares, the use and income of which are to be had and enjoyed by the several beneficiaries for life, over, on the termination of their respective life estates, to other parties. The effect of such limitations it is unnecessary and would b° injudicious now to decide; for the parties who will then have an interest in the estate cannot now be before us ; and it is by no means certain that, on the happening of the several contingencies upon which these limitations are to take effect, there will be any controversy among the claimants, or occasion for any judicial decision to establish or regulate their respective rights. The final decree is therefore to be entered, in conformity to the conclusions above stated.